Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pete Smith, a/k/a Jose, a/k/a Pete Noble Muhammad, petitions for a writ of mandamus, alleging the district court has unduly *584delayed acting on his motion to terminate his supervised probation. He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.